UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6810



GREGORY ROLAND PRUESS,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-97-300; CA-01-59-5)


Submitted:   December 16, 2004         Decided:     December 21, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Roland Pruess, Appellant Pro Se. Jennifer Marie Hoefling,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gregory    Roland      Pruess   seeks     to    appeal       the    district

court’s order denying his motion for reconsideration of its order

denying Pruess’ motion for relief filed under 28 U.S.C. § 2255

(2000).    An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).                   A

certificate of appealability will not issue absent a “substantial

showing of the denial of a constitutional right.”                              28 U.S.C.

§   2253(c)(2)     (2000).    A    prisoner    satisfies          this    standard     by

demonstrating      that   reasonable        jurists       would     find       that   his

constitutional      claims   are    debatable       and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that    Pruess   has      not    made     the    requisite          showing.

Accordingly, we deny Pruess’ motion for remand, deny a certificate

of appealability, and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                               DISMISSED


                                      - 2 -